United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20229
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BYRON DONSHA ADAMS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-297-2
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Byron Donsha Adams appeals his sentence following his

guilty-plea conviction for conspiracy to possess with intent to

distribute 50 grams or more of cocaine base and possession with

intent to distribute 50 grams or more of cocaine base.      Adams

argues that his sentence is unconstitutional in light of United

States v. Booker, 125 S. Ct. 738 (2005), because he was sentenced

under a mandatory guidelines scheme.   We review for plain error.

United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005),


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20229
                                -2-

petition for cert. filed (Mar. 31, 2005) (No. 04-9517); United

States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005),

petition for cert.filed (July 25, 2005) (No. 05-5556).

     The district court committed error that is plain by

sentencing Adams under a mandatory sentencing guidelines scheme.

Valenzuela-Quevedo, 407 F.3d at 733.   However, Adams fails to

carry his burden of showing that this error affected his

substantial rights.   Id. at 733-34.   The district court made no

comments indicating that it would have imposed a lesser sentence

in the absence of mandatory guidelines.   Accordingly, the

judgment of the district court is AFFIRMED.